DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,675,863
Werb et al.
United States Patent 8,373,568
Moe et al.
United States Patent 9,194,788
Kato et al.
United States Patent Application Publication 2004/0221647
Sabatino
Wireless Sensor Networks for Temperature and Humidity Monitoring Within Concrete Structures.
Barroca et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 14, 18, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Sabatino, Barroca et al., and Moe et al.
With regard to the claims the term "protective layer" is interpreted to mean a layer of material that substantially and effectively seals one or more components from being directly exposed to the external environment.
With regard to claims 14 and 22 Kato et al. teach a sensor device for use in concrete.  The sensor device has a printed circuit board (reference item 51) having a plurality of elements.  The plurality of elements include an antenna (reference item 55), a first sensor (reference item 53), and a second sensor (reference items 3 and 4).  The first sensor is a temperature sensor.  The second sensor can be a pH sensor.  A protective layer (reference item 24) covers at least a portion of the surface of the printed circuit board.  The protective layer (reference item 24) does not cover the second sensor.
Specifically, as illustrated in FIGS. 4 and 5, the main body 2 has a sealing part 24. The sealing part 24 has a function for sealing in the functional element 51, the power source 52, the temperature sensor 53, the communication circuit 54, the antenna 55, and the oscillator 56. This makes it possible to prevent the deterioration of the functional element 51, the power source 52, the temperature sensor 53, the communication circuit 54, the antenna 55, and the oscillator 56 in a case where the sensor device 1 is installed in the presence of moisture or concrete.
Herein, the sealing part 24 has an opening part 241, and is provided such that each of the parts other than the first electrode 3 and the second electrode 4 are covered, while the first electrode 3 and the second electrode 4 are exposed from the opening part 241 (see FIGS. 3 and 4). This makes it possible for the sensor device 1 to measure while the sealing part 24 prevents each of the parts other than the first electrode 3 and the second electrode 4 from deteriorating. The opening part 241 may also be formed such that at 
Kato et al. teach that the protective layer can be one or more of "a thermoplastic resin, such as an acrylic-based resin, a urethane-based resin, or an olefin-based resin; a thermosetting resin, such as an epoxy-based resin, a melamine-based resin, or a phenol-based resin; and various other types of resin materials."  Kato et al. do not teach the use of rubber as the protective layer.  However, from Sabatino it is known to use rubber as a sealing layer (reference item 125) for various components (reference item 115, 120), their respective electrical leads/connections, and a substrate (reference item 110).  The rubber protective layer "provides a protective barrier against dust and moisture, and aids in the mechanical support of the flexible sensor board assembly" and "seal 125 can be formed by dipping the assembled flexible circuit board 110 into a liquid rubber type compound and then set aside to harden."  See paragraphs 30 and 31.  
	Kato et al. do not teach that the second sensor is a humidity sensor.  However, from Barroca et al. it is known to monitor the curing of concrete using an unsealed humidity sensor including an SHT15 sensor.  Barroca et al. teach that the sensor can be provided with a covering.  However, this covering is merely to prevent water condensation/other debris from impacting the accuracy of the measurements1.  Therefore, the humidity sensor is not sealed from the external environment using a protective layer as the term is used in the present application and in Kato et al.
et al. teach that the second sensor will measure a selected characteristic and detect a change in the selected characteristic.  Kato et al. do not teach that the sensor device will activate the first sensor in response to the change in the selected characteristic from the second sensor.  However, from Moe et al. it is known to have a sensor device with at least two sensors (reference item DHP and DLP).  Moe et al. teach the first sensor (DLP) is active and will monitor for a change in a characteristic.  Upon detection of the change the second sensor (DHP) is activated.  See at least the abstract.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al. with the teachings of Sabatino, Barroca et al., and Moe et al. in order to provide a humidity sensor in addition to a pH sensor as humidity is a known physical parameter that can provide insight into the curing of concrete.  Furthermore, the use of rubber as the protective layer would have been obvious as this amounts to the simple substitution of one known element (resin) with another (rubber) to obtain predictable results of sealing the circuit board.  Finally, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to activate the first sensor upon a certain measured response from the second sensor as this would allow the sensing device to conserve battery power as taught by Moe et al.
	With regard to claims 18 and 26 the sensor has at least a pH, a temperature sensor, and a humidity level sensor.  
	With regard to claim 23 and as noted above the rubber protective layer is covering the antenna.
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., Sabatino, Barroca et al. and Moe et al. as applied to claim 14 above, and further in view of Werb et al.
Kato et al., Sabatino, Barroca et al., and Moe et al. teach the sensor that is embedded in concrete and having an antenna for wirelessly transmitting the measured signals.  Kato et al., Sabatino, Barroca et al., and Moe et al. do not mention providing a wireless router.  However, Werb et al. teach that it is known to use routers (reference item 2) to communicate with sensors (reference item 1).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Kato et al., Sabatino, Barroca et al., and Moe et al. with the teachings of Werb et al. in order to provide a router for the predicable benefit of being able to receive the measured data and to route the data to one or more other devices for analysis, review, and/or archiving.
Additional Prior Art
The following prior art is made of record and is not relied upon in this action. It is considered pertinent to applicant's disclosure.
Korean patent application Publication 20080104555 to Woo shows a sensor probe that is placed into concrete.  The sensor probe has a temperature sensor and a humidity sensor.  There .  
Response to Arguments
The applicant’s arguments with respect to claims have been considered but are not convincing.  
First, the applicant argues that none of the prior art teach a humidity sensor exposed to the environment and another sensor that is not exposed to the environment.  However, as discussed above the prior art including Kato et al. and Barroca et al. teach these limitations.  
Next, the applicant argues that Moe et al. teach that both sensors are exposed to an external environment and neither are a humidity sensor.  Therefore, the applicant argues that Moe et al. does not teach the claimed activation step.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Moe et al. need not teach a temperature sensor and a humidity sensor as these can be found at least in Kato et al. and Barroca et al.  Moe et al. is relied upon simply to show that it is known to use the sensed value of one sensor in order to activate another sensor in order to, for example, conserve battery life.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Sensirion's "Datasheet SHT1X (SHT10, SHT11, SHT15) Humidity and Temperature Sensor", provided to the applicant on 15 December 2020, which shows a covering for the sensor and where (a) the covering has a sensor opening (figure 1), (b) the covering can be provided with a membrane (figure 9), and (c) there can be a sealing epoxy "glob" that protects some electronics and not the entire sensor (figure 9).  Sensirion states that the membrane is for keeping dirt and droplets; i.e., condensation, from reaching the sensor.  That is, like Barroca et al., the humidity sensor is not sealed from the external environment using a protective layer as the term is used in the present application and in Kato et al.